EXHIBIT 10.1
Execution Version




FIFTH AMENDING AGREEMENT
(First Insurance Funding of Canada Inc.)
This Fifth Amending Agreement made as of February 15, 2019.
B E T W E E N:
FIRST INSURANCE FUNDING OF CANADA INC.
(hereinafter referred to as the “Seller” or the “Servicer”)
- and -
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST,
(hereinafter referred to as the “Purchaser”)
RECITALS:
WHEREAS the parties hereto are parties to a receivables purchase agreement dated
as of December 16, 2014 (as amended by amending agreements dated December 15,
2015, September 9, 2016, December 15, 2017 and June 29, 2018, the “RPA”);
AND WHEREAS the parties hereto have agreed to     further amend the RPA;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendments

(a)
The definition of “Commitment Maturity Date” in Section 1.1 of the RPA is
amended by deleting the reference to “December 16, 2019” in such definition and
replacing it with “December 15, 2020”.

(b)
The definition of “Eligible Receivable” in Section 1.1 of the RPA is amended by
deleting the reference to “12 months” in subsection (h) in such definition and
replacing it with “48 months”.

(c)
The definition of “Eligible Receivable” in Section 1.1 of the RPA is amended by
deleting subsection (q) in such definition and replacing it with “[Reserved]”.

(d)
The definition of “Facility Limit” in Section 1.1 of the RPA is amended by
deleting the reference to “$190,000,000” in such definition and replacing it
with “$210,000,000”.

(e)
The definition of “Net Contract Value Balance” in Section 1.1 of the RPA is
amended by deleting the word “and” in the last line of subsection (c) in such
definition and adding new subsections (e) and (f) immediately following
subsection (d) as follows:



 

--------------------------------------------------------------------------------

- 2 -




(e)
the amount, if any, by which the aggregate Contract Value at such time of all
Eligible Receivables, with respect to which the related Contract has an original
term to maturity of greater than 12 months, exceeds fifteen (15%) percent of the
Contract Value of all Eligible Receivables; and

(f)
the amount, if any, by which the aggregate Contract Value at such time of all
Eligible Receivables, with respect to which the related Contract requires an
initial down payment of less than 8% of the total insurance premium, exceeds
fifteen (15%) percent of the Contract Value of all Eligible Receivables.

2.
General

(a)
This Fifth Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

(b)
This Fifth Amending Agreement shall be binding upon and enure to the benefit of
the parties hereto and their respective successors and permitted assigns.

(c)
This Fifth Amending Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have caused this Fifth Amending Agreement to be
executed by their respective duly authorized officers as of the date first above
written.


 
 
FIRST INSURANCE FUNDING OF CANADA INC. 


By:
/s/John Martin
 
Name: John Martin
 
Title: SVP Finance
 
 
By:
/s/Brian Day
 
Name: Brian Day
 
Title: SVP, Credit & Operations



 
 
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST, by its
Financial Services Agent, ROYAL BANK OF CANADA


By:
/s/Nur Khan
 
Name: Nur Khan
 
Title: Authorized Signatory
 
 
By:
/s/Ian Benaiah
 
Name: Ian Benaiah
 
Title: Authorized Signatory



















Signature Page to Fifth Amending Agreement



